Exhibit 10.14

 

[***] Certain identified information has been excluded from the exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed.

 

FIRST AMENDMENT TO OFFICE LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE (“First Amendment”) is entered into the
18th day of MAY                 , 2020 (“Effective Date”), by and between US ER
AMERICA CENTER 4, LLC, a California limited liability company (“Landlord”) and
BILL.COM, LLC, a Delaware limited liability company (“Tenant”).

WHEREAS, under that certain Office Lease dated December 31, 2019 (the “Lease”),
by and between Landlord and Tenant, Tenant leases approximately 131,801 Rentable
Square Feet comprised of Suite 100 and Suites 200, 300 and 400 consisting of a
portion of the first floor and the entire second, third, and fourth floors
(collectively, the “Premises”) and located in the building known as America
Center 4 located at 6220 America Center Drive, San Jose, California, as more
particularly described in the Lease; and

WHEREAS, Landlord and Tenant desire to amend the Lease in order to change the
Commencement Date, correct the Amenity Building Rent and to further modify the
Lease as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the Lease, Landlord and Tenant agree to amend the Lease as
follows, said provisions to control whenever inconsistent with the original
provisions of the Lease:

1.Recitals and Capitalized Terms. The foregoing recitals are true and correct
and are incorporated herein by this reference. Unless otherwise expressly
provided herein, capitalized terms used herein shall have the same meanings as
designated in the Lease. All references herein to the Lease shall include this
First Amendment.

2.Commencement Date. Section 1.9 Commencement Date is deleted in its entirety
and replaced with the following:

“1.9Commencement Date. July 1, 2020.”

3.Expiration Date. Section 1.10 Expiration Date is deleted in its entirety and
replaced with the following:

“1.10Expiration Date. June 30, 2031.”

4.Basic Rent. Section 1.12 Basic Rent is deleted in its entirety and replaced
with the following:

“1.12Basic Rent. The amount set forth in the schedule below, subject to
adjustment as specified in Article IV.

 

Period

 

Monthly Basic Rent

 

Period Basic Rent

07/01/2020 – 06/30/2021*

 

$494,253.75

 

$5,931,045.00

07/01/2021 – 06/30/2022

 

$508,751.86

 

$6,105,022.32

07/01/2022 – 06/30/2023

 

$524,567.98

 

$6,294,815.76

07/01/2023 – 06/30/2024

 

$540,384.10

 

$6,484,609.20

07/01/2024 – 06/30/2025

 

$556,200.22

 

$6,674,402.64

07/01/2025 – 06/30/2026

 

$573,334.35

 

$6,880,012.20

07/01/2026 – 06/30/2027

 

$590,468.48

 

$7,085,621.76

07/01/2027 – 06/30/2028

 

$607,602.61

 

$7,291,231.32

07/01/2028 – 06/30/2029

 

$626,054.75

 

$7,512,657.00

07/01/2029 – 06/30/2030

 

$644,506.89

 

$7,734,082.68

07/01/2030 – 06/30/2031

 

$664,277.04

 

$7,971,324.48”

 

 

First Amendment to Office Lease

Bill.com, LLC

PAGE 1

 

--------------------------------------------------------------------------------

 

 

Except to the extent used by Tenant pursuant to Paragraph 2.3 of the Work
Agreement (as defined in Exhibit B-1) in order to fund the Cost of the Tenant
Work (as defined in the Exhibit B-1), the Basic Rent shall be abated for the
first 12 full calendar months of the Term commencing on July 1, 2020 and ending
on June 30, 2021 (“Basic Rent Abatement Period”). All of the remaining terms and
conditions of the Lease shall remain in full force and effect during the
foregoing Basic Rent Abatement Period. If any Event of Default (as defined in
Section 20.1 of the Lease) occurs under this Lease and Landlord terminates this
Lease or Tenant’s right to possession of the Premises, then, in addition to
Landlord’s other remedies available at law, in equity or under this Lease, the
Basic Rent Abatement Period, and Tenant’s right to abate Basic Rent, shall
immediately terminate and the unamortized portion of the Basic Rent abated
during the Basic Rent Abatement Period (“Abated Basic Rent”) shall immediately
become due and payable upon Landlord’s demand.”

5.First Payment of Basic Rent. Landlord and Tenant acknowledge and agree that
Tenant paid $706,120.41 upon execution of the Lease as the installment of Basic
Rent and Additional Rent for Operating Expense Rental and Real Estate Tax Rental
for the first full calendar month of the Term in which Basic Rent and Additional
Rent, respectively, are due. The remaining portion of the installment of Basic
Rent and Additional Rent for Operating Expense Rental and Real Estate Tax Rental
in the amount of $5,947.50 (based upon the increase in Amenity Building Rent set
forth in Paragraph 6 of this First Amendment) payable for the first full
calendar month of the Term in which Basic Rent and Additional Rent,
respectively, are due, shall be due and payable at the time of execution and
delivery of this First Amendment.

6.Amenity Building Rent. Section 4.5 Amenity Building Rent Schedule is deleted
in its entirety and replaced with the following:

“4.5Amenity Building Rent Schedule. The amount of Amenity Building Rent is set
forth in the schedule below.

 

Period

 

Monthly Amenity Building Rent

 

Period Amenity Building Rent

07/01/2020 – 06/30/2021

 

$23,692.50

 

$284,310.00

07/01/2021 – 06/30/2022

 

$24,387.48

 

$292,649.76

07/01/2022 – 06/30/2023

 

$25,145.64

 

$301,747.68

07/01/2023 – 06/30/2024

 

$25,903.80

 

$310,845.60

07/01/2024 – 06/30/2025

 

$26,661.96

 

$319,943.52

07/01/2025 – 06/30/2026

 

$27,483.30

 

$329,799.60

07/01/2026 – 06/30/2027

 

$28,304.64

 

$339,655.68

07/01/2027 – 06/30/2028

 

$29,125.98

 

$349,511.76

07/01/2028 – 06/30/2029

 

$30,010.50

 

$360,126.00

07/01/2029 – 06/30/2030

 

$30,895.02

 

$370,740.24

07/01/2030 – 06/30/2031

 

$31,842.72

 

$382,112.64”

 

7.Letter of Credit. Within 15 business days’ after Tenant’s execution of this
First Amendment, Tenant shall deliver an amendment to the Letter of Credit
issued December 31, 2019, to Landlord, as Beneficiary, by Silicon Valley Bank
under No. [***] in order to extend the date beyond which the Letter of Credit
cannot be extended from July 31, 2031, to September 30, 2031.

8.Significant Sublease. The definition of “Significant Sublease” in the last
sentence of Section 10.2 is amended to delete “April 30, 2026” from subsection
(a) and replace it with “June 30, 2026.”

 

First Amendment to Office Lease

Bill.com, LLC

PAGE 2

 

--------------------------------------------------------------------------------

 

9.Option to Renew. Section 25.2 Determination of Market Rate is amended to
delete the first two sentences and replace them with the following:

“Tenant shall send Landlord a preliminary expression of Tenant’s willingness to
renew this Lease no earlier than March 31, 2030, or later than June 30, 2030
(the “Renewal Notice”), together with financial statements meeting the
requirements of Section 24.20. In the event Tenant timely provides Landlord with
Tenant's Renewal Notice, Landlord shall notify Tenant (“Landlord's Response”),
on or before September 30, 2030, of the Renewal Rent to be payable by Tenant
during the Renewal Term. Tenant and Landlord shall negotiate in good faith to
determine and mutually agree upon the Market Rate for the Renewal Term. If
Landlord and Tenant are unable to agree upon the Market Rate for the Renewal
Term, on or before October 31, 2030 (the “Negotiation Period”), as evidenced by
an amendment to the Lease executed by both Landlord and Tenant and amending the
Lease to provide for the extension of the Term for the Renewal Term, the Renewal
Rent, any other terms set forth in Landlord’s Response to improve the Premises
or provide any improvement allowance as contemplated in Section 25.1(b) and any
other any other terms mutually agreed to by Landlord and Tenant, if applicable,
then within 10 days after the last day of the Negotiation Period, Tenant may, by
written notice to Landlord (the “Notice of Exercise”), irrevocably elect to
exercise such Renewal Option.”

10.Allowance Deadline. Paragraph 2.1 of Exhibit B-1 Work Agreement is amended to
delete “December 31, 2020” from the second to the last sentence and replace it
with “February 28, 2021”.

11.Condition of the Premises. Tenant acknowledges that Landlord has no
obligation to improve the Premises and Tenant HAS ACCEPTED THE PREMISES “AS IS”,
“WHERE IS” AND WITH ANY AND ALL FAULTS. LANDLORD NEITHER MAKES NOR HAS MADE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE QUALITY,
SUITABILITY OR FITNESS THEREOF OF THE PREMISES, OR THE CONDITION OR REPAIR
THEREOF. TENANT’S TAKING OF POSSESSION OF THE PREMISES IS CONCLUSIVE EVIDENCE
FOR ALL PURPOSES OF TENANT’S ACCEPTANCE OF THE PREMISES IN GOOD ORDER AND
SATISFACTORY CONDITION, AND IN A STATE AND CONDITION SATISFACTORY, ACCEPTABLE
AND SUITABLE FOR THE TENANT’S USE PURSUANT TO THE LEASE.

12.Authority. Tenant hereby represents and warrants that Tenant has full power
and authority to enter into this First Amendment and that the undersigned
officer is authorized to execute this First Amendment on behalf of Tenant. If
requested by Landlord, Tenant shall provide Landlord with copies of Tenant’s
organizational documents, an incumbency certificate certifying to the above and
minutes certified by an authorized representative of Tenant as being true,
correct, and complete, as may be reasonably required to demonstrate that this
First Amendment is binding upon and enforceable against Tenant.

13.Anti-Terrorism. Tenant represents and warrants to Landlord that as of the
Effective Date (i) neither Tenant nor any of its owners or affiliates currently
are in violation of any laws relating to terrorism or money laundering
(collectively, the “Anti-Terrorism Laws”), including without limitation
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and regulations of the U.S. Treasury Department's Office of Foreign Assets
Control (OFAC) related to Specially Designated Nationals and Blocked Persons
(SDN’s OFAC Regulations), and/or the Uniting and Strengthening America
by  Providing Appropriate Tools Required to  Intercept and  Obstruct  Terrorism
Act of 2001 (Public Law 107-56) (the “USA Patriot Act”); (ii) neither Tenant nor
any of its owners, affiliates, investors, officers, directors, employees,
vendors, subcontractors or agents is a “Prohibited Person” which is defined as
follows: (1) a person or entity owned or controlled by, affiliated with, or
acting for or on behalf of, any person or entity that is identified as an SDN on
the then-most current list published by OFAC at its official website,
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or at any replacement website or other replacement official publication of such
list, and (2) a person or entity who is identified as or affiliated with a
person or entity designated as a terrorist, or associated with terrorism or
money laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Tenant has taken appropriate steps to understand its
legal obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued

 

First Amendment to Office Lease

Bill.com, LLC

PAGE 3

 

--------------------------------------------------------------------------------

 

compliance with such laws. Tenant covenants with Landlord that from and after
the Effective Date, to the best of Tenant’s knowledge (i) neither Tenant nor any
of its owners or affiliates shall be at any time during the term hereof, in
violation of the Anti-Terrorism Laws, including without limitation the USA
Patriot Act; and (ii) neither Tenant nor any of its owners, affiliates,
investors, officers, directors, employees, vendors, subcontractors or agents
shall be during the term hereof a Prohibited Person. Landlord represents and
warrants to Tenant that as of the Effective Date (i) neither Landlord nor any of
its owners or affiliates currently are in violation of any Anti- Terrorism Laws;
(ii) neither Landlord nor any of its owners, affiliates, investors, officers,
directors, employees, vendors, subcontractors or agents is a Prohibited Person;
and (iii) Landlord has taken appropriate steps to understand its legal
obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws. Landlord covenants
with Tenant that from and after the Effective Date, to the best of Landlord’s
knowledge (i) neither Landlord nor any of its owners or affiliates shall be at
any time during the term hereof, in violation of any Anti-Terrorism Laws; and
(ii) neither Landlord nor any of its owners, affiliates, investors, officers,
directors, employees, vendors, subcontractors or agents shall be during the term
hereof a Prohibited Persons.

14.Brokerage. Except for Cushman & Wakefield (“Landlord’s Broker”) and T3
Advisors (“Tenant’s Broker”), Tenant and Landlord each represent that it has not
had dealings with a real estate broker, finder or other person with respect to
this First Amendment in any manner. Tenant and Landlord each agree to indemnify
and hold the other harmless of and from any and all loss, costs, damages or
expenses (including, without limitation, all attorneys’ fees and disbursements)
by reason of any claim of or liability to any broker or person claiming through
the indemnifying party and arising out of or in connection with the negotiation,
execution and delivery of this First Amendment. If applicable, Landlord’s Broker
and Tenant’s Broker will be compensated by Landlord pursuant to the terms of a
separate agreement.

15.Statement Required under California Civil Code § 1938. The Premises has not
undergone inspection by a Certified Access Specialist and the Premises has not
been determined to meet all applicable construction-related accessibility
standards pursuant to California Civil Code § 55.53. Except to the extent
expressly set forth in the Lease, Landlord shall have no liability or
responsibility to make any repairs or modifications to the Premises or the
Project in order to comply with accessibility standards. Landlord hereby
discloses pursuant to California Civil Code Section 1938 as follows: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs to correct violations of the construction-related
accessibility standards within the premises.” Landlord and Tenant hereby
acknowledge and agree that (i) in the event that Tenant elects to perform an
Inspection, such Inspection shall be subject to the terms of Section 9.3(c) of
the Lease and (ii) the terms of Section 9.3(c) are not amended in any respect by
the terms of this First Amendment.

16.Counterclaims. As of the date of Tenant’s execution and delivery of this
First Amendment, to Tenant’s actual knowledge, there exist no offsets,
counterclaims or defenses of Tenant under the Lease against Landlord, and there
exist no events which would constitute a basis for such offsets, counterclaims,
or defenses against Landlord upon the lapse of time or the giving of notice or
both. Without limiting the generality of the foregoing, Tenant hereby represents
and warrants that, as of Tenant’s execution and delivery hereof, to Tenant’s
actual knowledge, Landlord is not in default under the Lease.

 

First Amendment to Office Lease

Bill.com, LLC

PAGE 4

 

--------------------------------------------------------------------------------

 

17.Continued Effect. Except as otherwise provided in this First Amendment, all
other provisions of the Lease shall remain unmodified and in full force and
effect.

18.Multiple Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This First Amendment may
be executed by a party’s signature transmitted by facsimile or e-mail, and
copies of this First Amendment executed and delivered by means of faxed or e-
mailed signatures shall have the same force and effect as copies hereof executed
and delivered with original signatures. All parties hereto may rely upon faxed
or e-mailed signatures as if such signatures were originals. All parties hereto
agree that a faxed or e-mailed signature page may be introduced into evidence in
any proceeding arising out of or related to this First Amendment as if it were
an original signature page.

 

[SIGNATURES ON FOLLOWING PAGE(S)]

 

 

 

First Amendment to Office Lease

Bill.com, LLC

PAGE 5

 

--------------------------------------------------------------------------------

 

 

EXECUTED on the dates indicated below to be effective as of the Effective Date.

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

BILL.COM, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ René Lacerte

 

 

Name:

 

René Lacerte

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Date:

 

5/15/20

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

US ER AMERICA CENTER 4, LLC,

 

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

US America Center 3 & 4 Development JV, LLC,

 

 

 

a Delaware limited liability company

 

 

 

its sole and managing member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

SW AC GP, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

SteelWave. LLC,

 

 

 

 

 

 

 

a Delaware limited liability company,

 

 

 

 

 

 

 

its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rick Wada

 

 

 

 

 

 

 

Name:

Rick Wada

 

 

 

 

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

5/18/20

 

 

 

 

 

 

 

 

 

 

 

 

First Amendment to Office Lease

Bill.com, LLC

PAGE 6

 